NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vadim Vapnyar on March 8, 2021.
The application has been amended as follows: 
Amend Par. [0001] of the specification as follows: amend “May 23, 2016,” to -May 23, 2016, now U.S. Patent No. 10,188,449,- in ll. 2
Amend claim 15 as follows: amend “to tissue” to –to the tissue- in ll. 4.
Amend claim 18 as follows: 
Amend claim 20 as follows: amend “is applied at least prior to, during, or after” to –is also applied at least prior to or after- in ll. 2.
Cancel claims 21-26 (as being substantial duplicates of claims 15-20).
Amend claim 27 as follows: amend “claim 21” to –claim 15- in ll. 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method for electroporating tissue, the method comprising: applying a heating radio frequency waveform to tissue through at least one electrode of an electrosurgical instrument; and applying an electroporation waveform to tissue simultaneously with the heating radio frequency waveform through the at least one electrode of the electrosurgical instrument, wherein the electroporation waveform is a pulsatile waveform having a plurality of pulses and an initial pulse with a higher rate of increase of voltage than any subsequent pulse.” 
The closest prior art is regarded as Sherman (2014/0066913) discloses a method for electroporating tissue comprising simultaneously applying a heating RF waveform and an electroporation waveform. Arena et al. (2012/0109122) disclose an electroporation waveform comprising a plurality of pulses that causes a corresponding TMP development across the plasma membrane that has a larger increase between a base and current value for an initial pulse versus subsequent pulses (Fig. 17C).  Francischelli et al. (2010/0023004) teach an electroporation waveform with an initial pulse having a variable voltage (Fig. 5C). Meserol (6,485,961) teaches an Miklavcic et al. (2004/0236376) teach an electroporation waveform having pulses with varying rates of increase (Fig. 2a-e).  In light of the specification, the “rate of increase of voltage” of the initial pulse is taken to be dV/dt (the positive slope) of the electroporation waveform itself and Sherman, Arena et al. Francischelli et al., Meserol disclose nor Miklavcic et al. disclose the “electroporation waveform is a pulsatile waveform having a plurality of pulses and an initial pulse with a higher rate of increase of voltage than any subsequent pulse”. 
Claims 15-20 & 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794